DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 14-16 in the reply filed on 5/6/2022 is acknowledged.   Thus, claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.  Note that claims 14-16 are added which also readable on invention elected I.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a single sheet of electrical conductive material folded to form a generally tubulated element” (see claim 1, line 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note that there is no form or shape of general tubulated found in the existing drawings).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Further, It is noted that any amendment made to the disclosure and the claims.  Applicant requires to point out the support provide numeral references to the claimed limitations as well as support in the disclosure (i.e., page and line numbers and reference number associated with from the drawings) for better clarity (See 37CFR 1.111 and section 2163.06 of the MPEP). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Abstract should have been revised to reflect the elected connector element.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In this case the claim(s) contains subject matter such as “an element; a generally tubulated element” as set forth in details in claim 1, about lines 2-5, respectively, which was not described in the specification in such a way as to enable one skilled in the art to made and use the invention.  Note that at best the specification discloses a device 30 rather than an element or a general tubulated element as claimed.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since the claims directed to a connector element for connecting to a printed circuit board (see claim 1, line 9) , therefore the preamble of claim 1 should be updated to:--” A connector element for connecting to a printed circuit board , the  connector element comprising:”-- , for clarity of the claims.
	It is also not known as to what is referring to as “generally tubulated element” (claim 1, line 3). Since the drawings or specification do not show or discloses such configurations. 
	Further, whether or not “a positive electrical connector” (claim 1, line 5) and “a negative electrical connector” (claim 1, line 6) is a part of the claimed connector element.  If not then the recites of “is formed to fit” (claim 1, line 5-6) should be changed to: --” is configured to fit”--.  Appropriate correction is requested.
	the second occurrence of “comprising” (see claim 1, about line 7) should be changed to:--“includes”--.
	“the electrical conductive material “(claim 2, line 1-2) lacks proper antecedent basis for this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-16 as best understood  is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior Art (APA, see Fig. 1-3, and the discussion at pages 5-6).
	APA discloses the claimed connector element comprising:
	an element 10 comprised solely of a single sheet of electrical conductive material folded to form a generally tubulated element 2/4 (see Fig. 1);
	the generally tubulated element having an elongated axis having a first and second end each formed such that the first end is formed to fit a positive electrical connector and the second end is formed to fit a negative electrical connector (see Fig. 2, where 12 includes positive and negative);
	the generally tubulated element comprising a tab 4 a surface mountable (SMT) temperature sensor connector for quick attachment of one or more of the generally tubulated elements to a printed circuit board 14 (see Fig. 1 of the APA depicts that tab 4 for quick attachment of one or more of the generally tubulated elements to a printed circuit board 14).
	If it is argued that APA does not teach where” a first and second end each formed such that the first end is formed to fit a positive electrical connector and the second end is formed to fit a negative electrical connector”.  This appears to be met by the APA since” to fit a positive a positive electrical connector and the second end is formed to fit a negative electrical connector” is not positive structure limitation. 
	As applied to claim 2, regarding to material wherein “the electrical conductive material is beryllium-copper and is plated with nickel” (claim 2, line 1-2).   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the conductive material in form of beryllium-copper and is plated with nickel since the conductive materials are selected based on design considerations and tradeoffs between cost, as well as  the electrical conductivity  properties.
	As applied to claims 3-4 regarding the fold into generally "C" -shaped (see Fig. 1 of the APA).

    PNG
    media_image1.png
    361
    546
    media_image1.png
    Greyscale

 	As applied to claims 5-6 appears to be outside elements which do not further limit the claimed element as claimed in claim 1. 
	As applied to claim 7, refer to Fig. 1 of the APA  wherein the protrusion portions of the  connector element 10 represented the claimed  “a tab”. 
	Claims 14-15 appears to be met by the APA (see Fig. 1) since claim 14-15 lacking of structure element which do not seem to further limit the base claim(1),  since “only functionally intended use “ existed in these claims.
	As applied to claim 16, the two connectors and that associated thereto appears to be outside structures which do not further the claimed connector element as claimed in base claim 1.

Claim(s) 1-7, 13-16 as best understood  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lampert et al (20170310050).
	Lampert et al discloses the claimed APA discloses the claimed connector element comprising:
	an element 300 comprised solely of a single sheet of electrical conductive material folded to form a generally tubulated element 320/324 (see Fig. 5A-5B);
	the generally tubulated element having an elongated axis having a first and second end each formed such that the first end is formed to fit a positive electrical connector and the second end is formed to fit a negative electrical connector (see Figs. 3A-3B, 10, where connector 1000 includes positive and negative);
	the generally tubulated element 300 comprising a tab 312a/312b a surface mountable (SMT) temperature sensor connector for quick attachment of one or more of the generally tubulated elements to a printed circuit board (see Fig. 3B, 5A-5B, and 10).
  	Note that the recites of:” for quick attachment of one or more of the generally tubulated elements to a printed circuit board” does not further limit the claimed element since it is functionally intended use which directed to outside element.
	As applied to claim 2, regarding to material wherein “the electrical conductive material is beryllium-copper and is plated with nickel”.   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the conductive material in form of beryllium-copper and is plated with nickel since the conductive materials are selected based on design considerations and tradeoffs between cost, as well as the electrical conductivity properties.
	As applied to claims 3-4 regarding the fold into generally "C" -shaped (see Fig. 5A-5B of the Lampert).
	As applied to claims 5-6 appears to be outside elements which do not further limit the claimed element as claimed in claim 1. 
	As applied to claim 7, refer to Fig. 5A-5B, wherein 312A or 312B of the Lampert represented a tab as claimed.
	Claims 14-15 appears to be met by the Lampert (see Fig. 5A-5B depicts the claimed element having C shaped) since claim 14-15 lacking of structure element only “functionally intended use “existed therefrom.
	As applied to claim 16, (see Fig. 3 or 10 of the Lampert) for the claimed the two connectors and Also, the two connectors appear to be outside structures which do not further the claimed connector element of the base claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt